Citation Nr: 0830443	
Decision Date: 09/09/08    Archive Date: 09/16/08

DOCKET NO.  06-33 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD) and, if so, whether the 
reopened claim should be granted.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
gynecological disorder and, if so, whether the reopened claim 
should be granted.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin disorder and, if so, whether the reopened claim should 
be granted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active service in the U.S. Army from November 
1978 to February 1980.  She was also a member of the Army 
National Guard from May 1, 1985, to February 23, 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision, by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO), which reopened a previously denied claim for service 
connection for PTSD, and denied the claim on the merits; that 
rating action also denied the veteran's attempt to reopen her 
claims for service connection for a gynecological disorder 
(claimed as ovarian pain), and service connection for a skin 
disorder.  The veteran perfected a timely appeal from that 
decision.  

In her substantive appeal (VA Form 9), received in October 
2006, the veteran requested a hearing before a Veterans Law 
Judge in Washington, D.C.  A June 2007 letter informed the 
veteran that her hearing was scheduled for September 5, 2007; 
however, a Report of Contact, VA Form 119, dated in September 
2007, indicates that the veteran was unable to attend the 
hearing due to financial constraints, and she requested that 
her hearing be rescheduled.  The hearing was rescheduled for 
December 2007, but another VA Form 119, dated in December 
2007, states that she was unable to attend the hearing due to 
financial constraints, and she requested that her hearing be 
rescheduled.  The hearing was rescheduled to be conducted in 
April 2008; however, the veteran failed to report to the 
scheduled hearing.  As the record does not contain further 
indication that the veteran or her representative has 
requested that the hearing be rescheduled, the Board deems 
the veteran's request for a hearing to be withdrawn.  38 
C.F.R. § 20.704.  

Although the RO determined that new and material evidence had 
been received sufficient to warrant reopening the veteran's 
claim of entitlement to service connection for PTSD, the 
Board, as the final factfinder within VA, must initially 
determine whether new and material evidence has been 
submitted regardless of the RO's actions.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The issues of entitlement to service connection for PTSD, a 
gynecological disorder, and a skin condition are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will provide notice when further action 
is required on the part of the appellant.


FINDINGS OF FACT

1.  By a rating action in March 2003, the RO denied the 
veteran's claim of entitlement to service connection for a 
gynecological disorder.  The veteran did not appeal that 
decision, and it became final.  

2.  The evidence associated with the record since the March 
2003 rating decision includes evidence which is not 
cumulative or redundant of the evidence previously of record.  
Based upon the reason for the prior denial, the evidence is 
relevant and probative.  

3.  In a decision dated in June 2004, the RO denied the 
veteran's request to reopen her previously denied claim of 
entitlement to service connection for PTSD.  The veteran did 
not appeal that decision, and the prior denial remained 
final.  

4.  The evidence associated with the record since the June 
2004 rating decision includes evidence which is not 
cumulative or redundant of the evidence previously of record.  
Based upon the reason for the prior denial, the evidence is 
relevant and probative.  

5.  In a decision dated in June 2004, the RO denied the 
veteran's request to reopen her previously denied claim of 
entitlement to service connection for a skin disorder.  The 
veteran did not appeal that decision, and the prior denial 
remained final.  

6.  The evidence associated with the record since the June 
2004 rating decision includes evidence which is not 
cumulative or redundant of the evidence previously of record.  
Based upon the reason for the prior denial, the evidence is 
relevant and probative.   


CONCLUSIONS OF LAW

1.  Evidence received since the final March 2003 rating 
decision is new and material; therefore, the veteran's claim 
for service connection for a gynecological disorder is 
reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.156(a) (2007).  

2.  Evidence received since the final June 2004 rating 
decision is new and material; therefore, the veteran's claim 
for service connection for PTSD is reopened.  38 U.S.C.A. 
§§ 5108, 7105(c) (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.156(a) (2007).  

3.  Evidence received since the final June 2004 rating 
decision is new and material; therefore, the veteran's claim 
for service connection for a skin disorder is reopened.  38 
U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.156(a) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Given the fully favorable decision to reopen the veteran's 
previously denied claims, discussed below, the Board finds 
that any issue with regard to the timing or content of the 
VCAA notice provided to the veteran with respect to her 
request to reopen her claims is moot or represents harmless 
error.  As to additional notice regarding his service 
connection claim and how disability ratings and effective 
dates are assigned, the RO will address this matter on 
remand.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

II.  Pertinent Laws, Regulations, and Court Precedents

When the Board or the RO has disallowed a claim, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.156 (2007).  

New regulations regarding the adjudication of claims to 
reopen a finally decided claim are applicable for claims 
received on or after August 29, 2001.  66 Fed. Reg. at 
45,620.  Since the veteran filed her petition to reopen the 
claims for service connection for PTSD, a gynecological 
disorder, and a skin condition after August 29, 2001, the 
Board will apply these revised provisions.  See 38 C.F.R. 
§§ 3.156(a), 3.159(c).  

Under the revised regulations, new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  


III.  Factual background

The record indicates that the veteran served on active duty 
from November 1978 to February 1980.  The service medical 
records show she was seen in January 1980 with complaints of 
severe abdominal pain, nausea, and vomiting since early that 
morning; she also requested something for her nerves.  The 
veteran stated that she felt as though she was about to 
explode; she also reported an episode of throwing things two 
days ago.  No diagnosis was reported.  

The veteran's initial claim for service connection (VA Form 
21-526) was received in October 2002.  Submitted in support 
of the claim were VA progress notes dated from September 2001 
to January 2003.  In June 2002, it was noted that the veteran 
was seen at the psychiatric emergency services to be referred 
for treatment for non-combat PTSD.  These records reflect 
diagnoses of depression, depressive disorder, and pelvic 
pain.  In November 2002, the assessment was lower abdominal 
pain.  

By a rating action in March 2003, the RO denied the claim for 
service connection for PTSD, based on a finding that the 
records fail to show any evidence of reports of an alleged 
sexual assault, and there was no evidence of a diagnosis of 
PTSD.  Service connection was also denied for a gynecological 
disorder, based on a finding that there was no diagnosis of a 
condition associated with ovaries.  That rating action also 
denied service connection for a skin condition based on a 
finding that there was no evidence of a diagnosed skin 
condition.  

On September 10, 2004, the veteran was seen at an emergency 
room with complaints of a rash; she had had the rash for 
about one month.  The veteran related her rash to her work; 
she reported working as a dishwasher and using industrial 
strength dishwashing liquid prior to the start of her 
symptoms.  It was noted that the veteran was previously seen 
in August 2004 and was given Hydroxyzine for "pruritis."  
She was again seen on September 4, 2004 and was given HC 
cream for "lichen simplex chronicus vs. atopic dermatitis."  
The veteran reported having similar symptoms in the military; 
at that time, it was from her head to her toes.  The 
impression was possible lichen simplex chronicus.  A December 
2004 VA progress note reflects an assessment of bipolar, 
depressed or mixed state.  On December 29, 2004, the veteran 
requested to see a psychiatrist for complaints of depression 
and anxiety.  At that time, she reported being raped in Korea 
while in the army in 1979; she also reported being beaten by 
her sergeant while stationed in South Carolina in 1979.  She 
reported a suicidal attempt in 1979.  A psychology progress 
note, dated January 18, 2005, reflects a diagnosis of PTSD.  

In a statement n support of claim, dated in February 2005, 
the veteran indicated that she attributed her psychiatric 
disorder to being beaten and raped by a drill seargent in 
service.  The veteran stated that she was so stressed that 
she attempted to kill herself; she was released to return to 
duty.  The veteran indicated that the entire battalion 
contracted a skin rash, and she continues to experience 
problems today.  The veteran related that she was forced to 
type her own bad discharge due to the fact that he commanding 
officer cited her for interracial dating.  

A July 2005 VA psychiatric progress note reflects an 
assessment of PTSD, secondary to military sexual trauma.  
Another VA progress note, dated in June 2006, reflects an 
assessment of PTSD secondary to military sexual trauma.  

IV.  Legal Analysis - New & Material Evidence

A.  Service connection for PTSD

As noted above, the issue of service connection for PTSD was 
previously denied by the RO in June 2004.  No notice of 
disagreement was filed.  That decision is final.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, however, the Secretary shall 
reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108.  

The Board has made a careful review of the record.  The Board 
notes that at the time of the prior denial, there was no 
evidence of a diagnosis of PTSD.  Since that determination, 
the veteran has presented a VA discharge summary which 
documents a diagnosis of PTSD.  The additional evidence is 
new and material.  Based upon the reasons for the prior 
denial, the evidence is new and material, and the claim is 
reopened.  

B.  Service connection for gynecological disorder

As to the claim to reopen the previously denied claim of 
entitlement to service connection for a gynecological 
disorder, the above evidence is new.  It was not previously 
of record at the time of the March 2003 rating decision.  It 
is not cumulative of prior evidence, because it actually 
shows clinical evidence of a gynecological disorder, and the 
veteran currently has a diagnosis of PTSD.  Moreover, the new 
evidence consists of the veteran's contentions that the 
incidents that led to the development of PTSD also 
contributed to any current gynecological disorder.  The 
evidence is relevant and probative of the issue regarding a 
gynecological disorder, and bears directly and substantially 
upon the facts regarding whether the veteran's in-service 
stressors might have resulted in a gynecological disorder.  
Since the credibility of the evidence is presumed in 
determining whether new and material evidence has been 
submitted, this evidence is relevant and probative of the 
issue of whether her gynecological disorder was incurred as a 
result of active service.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  

C.  Service connection for skin disorder

The veteran's claim for service connection for a skin 
condition has been considered and denied.  In June 2004, the 
RO denied service connection for a skin condition, based on a 
finding that the records failed to establish a diagnosis of a 
chronic skin condition associated with your military service.  

Because the veteran did not appeal the June 2004 RO decision, 
that decision is final based upon the evidence then of 
record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 
20.1103.  However, as noted above, pertinent law and 
regulation provides that if new and material evidence has 
been presented or secured with respect to a claim which has 
been disallowed, the claim may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  

The evidence added to the record since the June 2004 denial 
includes VA outpatient treatment reports which reflect 
treatment for pruritis in August 2004, atopic dermatitis in 
September 2004, and a diagnosis of lichen simplex chronicus 
in September 2004.  This evidence was not previously of 
record, and is not cumulative or duplicative of evidence 
before the RO in June 2004.  Hence, the evidence is "new" 
within the meaning of 38 C.F.R. § 3.156.  Moreover, as this 
evidence establishes current diagnosis of a chronic skin 
condition, not shown in June 2004.  In essence, it is 
relevant and probative of the issue at hand and cures one of 
the evidentiary defects that existed at the time of the prior 
denial.  


ORDER

The application to reopen a claim for service connection for 
PTSD is granted.  

The application to reopen a claim for service connection for 
a gynecological disorder is granted.  

The application to reopen a claim for service connection for 
a skin disorder is granted.  


REMAND

As discussed above, pursuant to the VCAA, VA first has a duty 
to notify the veteran and the accredited representative of 
any information and evidence necessary to substantiate 
his/her claims for VA benefits.  See 38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b)).  Furthermore, VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim, although the ultimate responsibility 
for furnishing evidence rests with the veteran.  See 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159(c) (2007).  

Having determined that the veteran's claims of entitlement to 
service connection for PTSD, a gynecological disorder, and a 
skin disorder are reopened, VA has a duty to assist the 
veteran in the development of evidence pertinent to her 
claims under 38 U.S.C.A. § 5107(b).  

A.  Service connection for PTSD

The veteran contends that she currently suffers from PTSD 
based upon an in-service personal assault.  She attributes 
her psychiatric disorder to being beaten and raped by a drill 
sergeant in service.  She reported being raped in Korea while 
in the Army in 1979; she also reported being beaten by her 
sergeant while stationed in South Carolina in 1979.  She 
reported a suicide attempt in 1979.  The veteran indicated 
that she attempted to talk about the incident with a 
chaplain, but said the chaplain also tried to assault her.  

The veteran seeks service connection for PTSD.  Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  

Because the veteran's alleged stressors are not combat-
related, her statements, alone, are insufficient to establish 
the occurrence of his stressor(s); rather, corroborating 
evidence is needed to support the claim for service 
connection.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 
Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 
395 (1996); see also 38 U.S.C.A. 1154(b).  

Under § 3.304(f)(3), if a PTSD claim is based on in-service 
personal assault, evidence from sources other than the 
veteran's service records may corroborate the veteran''s 
account of the stressor incident.  Examples of behavior 
changes that may constitute credible evidence of the stressor 
include, but are not limited to: a request for a transfer to 
another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  38 C.F.R. 
§ 3.304(f) (3).  The veteran was notified of this regulation 
as part of the August 2006 Statement of the Case.  But see 
Bradford v. Nicholson, 20 Vet. App. 200 (2006), in which the 
Court found that VA had neglected to comply with the 
requirement of 38 C.F.R. § 3.304(f)(3) that, when claimants 
allege post-traumatic stress disorder on the basis of in-
service personal assault, VA must advise them of alternative 
sources of evidence for proving the occurrence of personal 
assault before denying their claims.  

While the Board notes that, in March 2005 correspondence, the 
RO essentially advised the veteran of the Veterans Claims 
Assistance Act (VCAA) and its effect on her claim, the record 
does not indicate that the veteran was specifically advised 
as to her alleged sexual assault, and the necessity of 
providing additional details of his alleged stressful 
incident(s) in service, or that she may provide corroborating 
evidence from alternate sources of information.  See Bradford 
v. Nicholson, supra.  Such details are necessary so that VA 
can properly explore alternative sources for information to 
corroborate the alleged stressor incident.  See Patton v. 
West, 12 Vet. App. 272 (1999) (holding that the provisions in 
M21-1, Part III, 5.14(c) (April 30, 1999) (rescinded and 
replaced, in relevant part, by M21-1MR, Part III, Subpart iv, 
Chapter 4, Section H30), which address PTSD claims based on 
personal assault and provide for development of alternate 
sources for information, are substantive rules which are the 
equivalent of VA regulations and must be considered); see 
also YR v. West, 11 Vet. App. 393, 398-99 (1998).  This must 
be done prior to Board consideration of her claim.  

The aforementioned Section H30, Paragraph (b), states that, 
in cases of sexual assault, development of alternate sources 
for information is critical.  There is provided an extensive 
list of alternative sources competent to provide credible 
evidence which may support the conclusion that the event 
occurred, to include medical records, military or civilian 
police reports, reports from crisis intervention centers, 
testimonial statements from confidants, and copies of 
personal diaries or journals.  See M21-1MR, Part III, Subpart 
iv, Chapter 4, Section H30, Paragraph (b).  Also of 
particular pertinence is the provision of Paragraph (c) of 
Section H30, which states that behavioral changes which 
occurred around the time of the incident may indicate the 
occurrence of an in-service stressor.  See also M21-1MR, Part 
IV, Subpart ii, Chap.1, Sec.D, Para. 17, as to development of 
evidence in personal trauma PTSD claims. 

The veteran's service medical records reflect no treatment 
for injuries sustained following the claimed in-service 
assault.  However, the records show that the veteran was seen 
at the dispensary on January 18, 1980, with complaints of 
severe abdominal pain, nausea, and vomiting.  The veteran 
indicated that she as if she were going to explode, and had 
experienced an episode of throwing things two days before.  
She requested something for "nerves."  

Post-service medical evidence reveals a clinical diagnosis of 
PTSD.  VA outpatient treatment records dated from 2002 to 
2006 show treatment for PTSD, depression, and bipolar 
disorder.  These records reflect an impression of PTSD 
secondary to military sexual trauma.  However, the RO denied 
the claim based on a finding that the report of events is not 
verified by the historical records form the veteran's 
military file.  

Here, the record does not indicate that a PTSD diagnosis has 
been made pursuant to DSM-IV on the basis of a verified 
history of the veteran's in-service stressor(s).  See, e.g., 
West v. Brown, 7 Vet. App. 70, 77-78 (1994).  As a result, 
the Board is of the opinion that if any of the veteran's 
alleged stressful events in service can be verified, she 
should be afforded a VA examination to determine the etiology 
of any such claimed PTSD found to be present.  

Accordingly, the Board finds further development on the 
question of whether there is credible supporting evidence 
that the claimed in-service stressors actually occurred is 
warranted.  In particular, the RO should advise her that 
evidence from sources other than her service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the personal assault stressor and 
allowing her the opportunity to furnish this type of evidence 
or advise VA of potential sources of such evidence.  The RO 
should also undertake any necessary further development of 
the veteran's claim for service connection for PTSD in 
accordance with the special alternative evidentiary 
development procedures associated with personal assault 
claims as noted in 38 C.F.R. § 3.304(f)(3).  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159.  

B.  Service connection for a gynecological disorder
and a skin disorder

The Board has determined that the veteran has submitted new 
and material evidence sufficient to reopen her claims of 
service connection for a gynecological disorder and a skin 
condition.  However, further evidentiary development is 
required prior to a final decision.

VA will make as many requests as are necessary to obtain 
relevant records from a Federal department or agency.  VA 
will end its efforts to obtain records from a Federal 
department or agency only if VA concludes that the records 
sought do not exist or that further efforts to obtain those 
records would be futile.  Cases in which VA may conclude that 
no further efforts are required include those in which the 
Federal department or agency advises VA that the requested 
records do not exist or the custodian does not have them.  38 
C.F.R. § 3.159(c).  

In her May 2005 notice of disagreement, the veteran stated 
that she was treated for a skin rash in a military hospital 
in Pusan, Korea.  She stated that her entire Army Battalion 
was pulled in for some kind of toxic exposure and was 
examined and treated with antibiotics, creams, and salves.  
She indicated that she still breaks out with measles like 
bumps on her body as a result of that exposure in Korea.  
While the RO requested a search for records pertaining to the 
claimed personal trauma and for the veteran's personnel 
records, which the National Personnel Records Center (NPRC) 
furnished in April 2003, there is no evidence in the claims 
file that the clinical files for the veteran's claimed 
treatment at the hospital near Pusan, Korea were ever 
requested.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (d).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F. 3d 1381 (Fed. Cir. 2003).  

The Court has held that the threshold for ordering an 
examination is rather low.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  As discussed above, the veteran has 
presented evidence, or reported symptoms of, a current skin 
condition, and a current gynecological disorder.  

The veteran submitted statements in February 2005, May 2005, 
and October 2006 which can be read as reporting continuity of 
symptomatology of the skin condition, as well as the incident 
that led to a current gynecological disorder.  The reports of 
continuity of symptomatology serve to trigger VA's duty to 
provide an examination. Duenas v. Principi, 18 Vet. App. 512 
(2004).  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to her claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC. for the following actions:

1.  Contact NRPC to request clinical 
records for any treatment the veteran 
received at the Army hospital in Pusan, 
Korea, during the period from March 23, 
1979, to February 26, 1980.  All attempts 
to secure this evidence should be 
documented in the claims folder, as well 
as any negative replies.  If, after 
making reasonable efforts to obtain named 
records, the RO is unable to secure same, 
the RO should notify the veteran and his 
representative and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the 
claim.  The veteran and her 
representative must then be given an 
opportunity to respond.  

2.  As the RO has not, to date, developed 
the veteran's claim regarding military 
sexual trauma, the RO should send her a 
letter in connection with asking her to 
help corroborate her reported experience 
of sexual assault in service, pursuant to 
Adjudication Manual M21-1MR, discussed 
above on pages 11-12 of this Remand.  The 
veteran should be specifically advised 
that she may provide corroborating 
evidence of her alleged military sexual 
trauma in service from alternate sources 
of information.  The RO should review the 
evidence of record and ensure that it has 
fully complied with the provisions of 
M21-1MR.  

3.  Afford the veteran a psychiatric 
examination.  The claims folder should be 
reviewed by the examiner prior to the 
examination of the veteran.  The examiner 
should review the veteran's service 
medical records and any service personnel 
records, as well as all evidence in the 
claims file, to determine whether the 
veteran exhibited any behavior in service 
which is consistent with having been 
either sexually and/or personally 
assaulted.  If it is determined that the 
veteran exhibited behavior indicative of 
being assaulted, the examiner should 
specifically identify such behavior and 
should give a complete rationale for 
finding that such behavior was indicative 
of the veteran being assaulted in 
service.  Any stressors that have been 
verified should be made known to the 
examiner.  The psychiatrist should then 
render an opinion as to whether it is at 
least as likely as not (i.e., to at least 
a 50 percent degree of probability) that 
the veteran has PTSD resulting from any 
verified experience occurring during a 
period of active duty.  It should also be 
stated whether the veteran has a current 
diagnosis of PTSD, pursuant to the 
diagnostic criteria set forth in the DSM-
IV, which is linked to a personal assault 
that occurred in service.  If a diagnosis 
of PTSD is rendered, the examiner should 
specify the stressor(s) upon which the 
diagnosis is based.  The examiner should 
offer a complete rationale for all 
opinions given.  

4.  Schedule the veteran for VA 
examinations for the claimed skin 
condition and gynecological disorder.  
The claims folder should be reviewed by 
any examiner prior to the examination of 
the veteran.  The examiner(s) should 
provide an opinion as to whether the 
veteran has a current disability in 
regard to each of these claimed 
conditions and, if so, whether it is at 
least as likely as not (i.e., to at least 
a 50 percent degree of probability) that 
such disability began in service or is 
otherwise the result of a disease or 
injury in service.  The examiner(s) 
should offer a complete rationale for all 
opinions given.  

5.  Thereafter, readjudicate the 
veteran's claims for service connection 
for PTSD, a gynecological disorder, and a 
skin condition.  If the benefits sought 
on appeal remain denied, the veteran and 
her representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC should contain notice 
of all relevant actions taken on the 
claims, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal since the 
August 2006 SOC.  An appropriate period 
of time should be allowed for response.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until she receives further notice.  By this 
remand, the Board does not intimate any opinion, either 
factual or legal, as to the ultimate disposition warranted in 
this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


